In his second count the plaintiff alleged that he entered into a contract with the defendant upon the representation that if the plaintiff *Page 691 
would purchase a Federal dump truck the defendant would employ him for two years at a named rate for not less than seven months in each year and that the defendant fraudulently struck out of the contract the words "of two years," and inserted "till frost comes" without the knowledge or consent of the plaintiff and that in reliance upon defendant's representations that he would employ him for two years, he purchased the truck on credit and as a result of the defendant's subsequent refusal to employ him for the two years he suffered the damages complained of. The defendant made a general denial of this count.
The issue between the parties was one of fact. The case turned largely upon whether the changed contract was presented to the plaintiff by the defendant or whether it was drawn and prepared in the office of plaintiff's attorney. A comparison of two other agreements admittedly drawn in the office of plaintiff's attorney satisfied the trial court that all of these documents were drawn in the attorney's office and this fact was largely responsible for the court's conclusion that the plaintiff's version of this transaction was thoroughly discredited by this documentary evidence. Other evidence tended to confirm this conclusion.
We do not think the court erred in its conclusion or in the ruling setting aside the verdict.
   There is no error.